DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.

Election/Restrictions
Claims 10-13, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 August 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the single-wall stainless steel bottle of claim 1 and the lower cylindrical portion is made of single-layer stainless steel; and the upper cylindrical portion is made of single-layer stainless steel of claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of claim 1 of “single-wall stainless steel bottle” fails to comply with the written description requirement.  Nothing in the original disclosure provides that the stainless steel bottle is single-walled.  None of the original figures show cross-sections or depict the thickness or structure of the walls of the bottle and therefore cannot be relied upon for disclosure of the bottle being single-walled.  While the original disclosure provides that “[f]rom one round flat workpiece, the lower cylindrical portion 2 is formed by die stamping” and that “[t]he upper portion 1 is formed from the second round flat workpiece by die stamping”, this is not disclosure of the bottle being single-walled.  The one round flat workpiece and second round flat workpiece do not describe the final product of the bottle in any manner, let alone that it is single-walled.  The one and second round flat workpiece are worked as disclosed by die stamping.  Additionally, the 
The limitation of claim 24 that “the lower cylindrical portion is made of single-layer stainless steel; and the upper cylindrical portion is made of single-layer stainless steel” fails to comply with the written description requirement.  Nothing in the original disclosure provides that the lower and upper cylindrical portions are made of single-layer stainless steel.  None of the original figures show cross-sections or depict the thickness or structure of the walls of the bottle and therefore cannot be relied upon for disclosure of the lower and upper cylindrical portions being made of single-layer stainless steel.  While the original disclosure provides that “[f]rom one round flat workpiece, the lower cylindrical portion 2 is formed by die stamping” and that “[t]he upper portion 1 is formed from the second round flat workpiece by die stamping”, this is not disclosure of the lower and upper cylindrical portions being made of single-layer stainless steel.  There is absolutely no direction provided as to if the one and second round flat workpieces are single or multiple layer stainless steel.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The limitation of claim 1 of “a reusable single-wall stainless steel bottle” is led to be indefinite as the metes and bounds of “single-wall” are unclear.  The original disclosure does not provide any direction as to what is covered by single-wall.  Is a laminate a single-wall?   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 3895734).
Claim 1:  Thomas discloses a reusable single-wall stainless steel inner container (bottle) capable of transporting and storing liquids, which has a cylindrical shape and includes the following components: stainless steel liner 38 (neck); an upper dome 25 
Claim 2:  Thomas discloses the reinforcing rib being formed by the weld seam that connects the upper dome 25 (upper cylindrical portion) and lower dome 26 (lower cylindrical portion) (see fig. 6 and C. 3 L. 24-36).
Claim 3:  Thomas discloses the stainless steel liner 38 (neck) being configured to be used at some automated potable water filling line and for being subsequently closed with some plug (see fig. 8 and C. 4 L. 19-41).
Claim 4:  Thomas discloses the stainless steel liner 38 (neck) being provided with a thread (see fig. 8 and C. 4 L. 19-25).
Claim 5:  Thomas discloses the internal surface of the inner container (bottle) being smooth (see fig. 6).
Claim 6:  Thomas discloses the inner container (bottle) including an additional reinforcing rib formed by the weld seam connecting the stainless steel liner 38 (neck) 
Claim 23:  Thomas disclose the stainless steel being a thin gauge of .2mm to .5mm which falls within and therefore anticipates the claimed range (see C. 2 L. 46-48).
Claim 24:  Thomas discloses the lower dome 26 (lower cylindrical portion) being made of sheet stainless steel (single-layer stainless steel); and the upper dome 25 (upper cylindrical portion) being made of sheet stainless steel (single-layer stainless steel) (see fig. 6 and C. 1 L. 10-13).

Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that in the figures and throughout the specification it is described that the lower cylindrical portion 2 is form from one round flat workpiece, a flat sheet of stainless steel, that is die stamped while citing Spec. page 5 lines 31-33 and that similarly the upper portion is formed from a second round, flat workpiece while citing Spec. page 6 lines 2-3, the Examiner initially responds that the citations are incorrect.  Further, the “one round flat workpiece” and “second round, flat workpiece” are materials which are worked into the final product.  A description of the material before it is die stamped cannot provide disclosure that the final product has a single-wall.  It is well known to those of ordinary skill in the art that a round flat workpiece can be die stamped to form a double-wall structure.  Further, none of the original figures show cross-sections or depict the thickness or structure of the walls of 
In response to applicant’s argument that the neck 3 is manufactured from a cylindrical tube while citing Spec. page 6 lines 26-27, the Examiner initially responds that the citation is incorrect.  Further, the “cylindrical tube” is an intermediate product which is machine turned to form the neck (P. 6 L. 34).  The original disclosure does not provide whether this cylindrical tube which is worked is single-walled or multiple-walled and does not stipulate that the machine turning results in a single-walled neck.
In response to applicant’s argument that as the components of the bottle are each formed from a single workpiece, i.e., one sheet is transformed into a single walled cylinder, as would readily be recognized by one skilled in the art, ample support for the “single-wall” amendment is provided in the Specification, the Examiner replies that there is absolutely no disclosure that single sheets are transformed into single walled cylinders.  As is well known to those of ordinary skill in the art a round flat workpiece can be die stamped to form a double-wall structure.
In response to applicant’s argument that it is clear from claim 9 that the claimed bottles are made from a method that does not include any operations related to connecting several layers of stainless steel and that on the contrary it is described that the round flat workpieces for producing the bottle are made from “thin sheet stainless steel,” i.e., a single-layer material is used, the Examiner replies that disclosure of a single-layer material being used does not provide disclosure that the final product is single-walled.  As is well known to those of ordinary skill in the art a round flat workpiece can be die stamped to form a double-wall structure.
In response to applicant’s argument that new claim 24 also finds support in the Specification without providing any evidence or citations, the Examiner refers to item 8 above.
In response to applicant’s argument that Thomas fails to disclose or suggest a single-wall stainless steel bottle because Thomas discloses a double-walled container, the Examiner replies that applicant’s argument is not commensurate in scope with the rejection at hand which is directed to the reusable single-wall stainless steel inner container only and not to the beer keg having an expanded inner container enclosed in an upper and lower outer dome.
Examiner agrees with applicant’s assertion of page 7 line 4 that Thomas discloses forming a thin walled inner vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736